           Case 2:20-cv-01812-JCM-NJK Document 39 Filed 01/21/21 Page 1 of 4




 1   NICHOLAS A. TRUTANICH, United States Attorney
     SKYLER H. PEARSON, Assistant United States Attorney
 2   U.S. Attorney’s Office
     501 Las Vegas Boulevard South, Suite 1100
 3   Las Vegas, NV 89101
     Tel ǀ 702-388-6530
 4   E-mail: skyler.pearson@usdoj.gov

 5   JEAN E. WILLIAMS, Deputy Assistant Attorney General
     SETH M. BARSKY, Chief
 6   MEREDITH L. FLAX, Assistant Chief
     ANTHONY D. ORTIZ, Trial Attorney
 7   U.S. Department of Justice
     Environment & Natural Resources Division
 8   Wildlife & Marine Resources Section
     Ben Franklin Station, P.O. Box 7611
 9   Washington, D.C. 20044-7611
     Tel ǀ (202) 305-5708; Fax ǀ (202) 305-0275
10   E-mail: anthony.d.ortiz@usdoj.gov

11   Attorneys for Defendants; additional counsel on signature page

12                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
13
     CENTER FOR BIOLOGICAL                               Case No. 2:20-cv-01812-JCM-NJK
14   DIVERSITY,

15                 Plaintiff,                            JOINT NOTICE THAT DISCOVERY
                                                         IS NOT NECESSARY
16            v.

17   DAVID BERNHARDT, in his official
     capacity as Secretary of the United States
18   Department of the Interior, et al.,

19                  Defendants.

20

21          Pursuant to Local Rule 26-1(a), the parties give notice that discovery is not necessary in

22   the above-captioned case. The parties have attached supporting records and other documents

23
                                                     1
24

25

26
            Case 2:20-cv-01812-JCM-NJK Document 39 Filed 01/21/21 Page 2 of 4




 1   necessary to the disposition of this case to the pleadings submitted to this Court. Accordingly,

 2   the parties do not anticipate disclosures or discovery in this case.

 3                                                  Respectfully submitted,

 4
                                                    NICHOLAS A. TRUTANICH,
 5                                                  United States Attorney
                                                    SKYLER H. PEARSON,
 6                                                  Assistant United States Attorney
                                                    U.S. Attorney’s Office
 7                                                  501 Las Vegas Boulevard South, Suite 1100
                                                    Las Vegas, NV 89101
 8                                                  Tel: 702-388-6530
                                                    E-mail: skyler.pearson@usdoj.gov
 9
                                                    JEAN E. WILLIAMS,
10                                                  Deputy Assistant Attorney General

11                                                  SETH M. BARSKY, Chief
                                                    MEREDITH L. FLAX, Assistant Chief
12
                                                    /s/ Anthony D. Ortiz
13                                                  ANTHONY D. ORTIZ
                                                    Trial Attorney, (D.C. Bar No. 978873)
14                                                  United States Department of Justice
                                                    Environment & Natural Resources Division
15                                                  Wildlife & Marine Resources Section
                                                    P.O. Box 7611, Ben Franklin Station
16                                                  Washington, D.C. 20044-7611
                                                    Tel: (202) 305-5708
17                                                  Fax: (202) 305-0275
                                                    E-mail: anthony.d.ortiz@usdoj.gov
18
                                                    JEAN E. WILLIAMS
19                                                  Deputy Assistant Attorney General
                                                    Environment & Natural Resources Division
20                                                  United States Department of Justice

21                                                  /s/ Leilani Doktor
                                                    LEILANI DOKTOR,
22                                                  Trial Attorney, (HI Bar #11201)
                                                    150 M Street NE
23
                                                       2
24

25

26
     Case 2:20-cv-01812-JCM-NJK Document 39 Filed 01/21/21 Page 3 of 4




 1                                Washington, D.C. 20002
                                  Tel.: (202) 305-0447/Fax: (202) 305-0506
 2                                leilani.doktor@usdoj.gov

 3                                Attorneys for Federal Defendants

 4                                /s/ E. Leif Reid (with permission)
                                  E. LEIF REID
 5                                Lewis Roca Rothgerber LLP
                                  One East Liberty Street
 6                                Suite 300
                                  Reno, NV 89501
 7                                775-321-3415
                                  Fax: 775-823-2929
 8                                Email: lreid@lrrc.com

 9                                Attorney for Defendant-Intervenor

10                                /s/ Allison N. Melton (with permission)
                                  Allison N. Melton (SBC 45088)
11                                Center for Biological Diversity
                                  P.O. Box 3024
12                                Crested Butte, CO 81224
                                  Phone: (970) 309-2008
13                                amelton@biologicaldiversity.org
                                  (pro hac vice)
14
                                  Christopher W. Mixson, Esq. (SBN 10685)
15                                Don Springmeyer, Esq. (SBN 1021)
                                  Kemp Jones LLP
16                                3800 Howard Hughes Parkway
                                  17th Floor
17                                Las Vegas, NV 89169
                                  Phone: (702) 385-6000
18                                c.mixson@kempjones.com
                                  d.springmeyer@kempjones.com
19
                                  Amy R. Atwood (SBO 060407)
20                                Center for Biological Diversity
                                  P.O. Box 11374
21                                Portland, OR 97211
                                  Phone: (971) 717-6401
22                                atwood@biologicaldiversity.org
                                  (pro hac vice)
23
                                     3
24

25

26
            Case 2:20-cv-01812-JCM-NJK Document 39 Filed 01/21/21 Page 4 of 4




 1
                                                  Attorneys for Plaintiff
 2
                                     CERTIFICATE OF SERVICE
 3
            I hereby certify that on January 21, 2021, I electronically filed and served the foregoing
 4   with the Clerk of the Court for the United States District Court for the District of Nevada using
 5   the CM/ECF system.

 6                                                                /s/ Anthony D. Ortiz
                                                                  Attorney for Federal Defendants
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                      4
24

25

26
